DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “400” (note, “300” in Fig 4 appears to be in error for --400--)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3 and 5 objected to because of the following informalities:    
cl.1: “and passes” is believed to be in error for --and which passes--
cl.2-3: “which pass” is believed to be in error for --which passes--
cl.5: “said heat exchanger and a regulating” is believed to be in error for --said first heat exchanger, and a regulating-- 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 3, the recitation(s) “a third heat exchanger” and “a second oil circuit” render the claim indefinite because they lack antecedent basis in the claims; there being no second heat exchanger or first oil circuit claimed in the dependency chain for claim 3. Although a second heat exchanger and a first oil circuit are claimed in claim 2, claim 3 only depends from claim 1. For examination purposes, the third heat exchanger and the second oil circuit, are interpreted as just a heat exchanger other than the first heat exchanger and any oil circuit. 
Regarding claim 4, the recitations of “a fourth heat exchanger” and “a third circuit” render the claim indefinite because they lack antecedent basis in the claims; there being no second or third heat exchanger, nor a first and second circuit previously claimed in the dependency chain for claim 4. Although a second heat exchanger and a third heat exchanger are claimed in claims 2-3, claim 4 only depends from claim 1. For examination purposes, the fourth heat exchanger is interpreted as just a heat exchanger other than the first heat exchanger. Regarding the third circuit, the only other circuits in the claims are a first and second oil circuit in claims 2-3. Not only is it unclear whether these oil circuits are part of the numeration for plain circuits, but claim 4 only depends on claim 1 (thus excluding the limitations of claims 2-3, for claim 4). For examination purposes, the third circuit is interpreted as just any circuit. 
Regarding claim 5, the recitation “either side of said heat exchanger” renders the claim indefinite because no sides of the first heat exchanger have yet been claimed, thus it is unclear what is being referred to by the term “either side”. For examination purposes, it just interpreted as any side of the first heat exchanger. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupiszewski 20150337730 in view of Staubach 20190162121 and Kamath 20160025339.
Regarding Claim 1, Kupiszewski teaches an aircraft (5) comprising: 
an engine (100, 101) having a high-pressure compressor (105) with multiple compression stages (Figs 4-5, 16, 18) and a combustion chamber (90), 
a fuel tank (22) containing dihydrogen in liquid form (liquid hydrogen is cryogenic; Abstract, [0103]), 

    PNG
    media_image1.png
    941
    1249
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    911
    1205
    media_image2.png
    Greyscale

a first air intake (Figs 16 and 18 above) configured to draw, from the high-pressure compressor, air at a first pressure (air in compressor being pressurized), and 
a first heat exchanger (60, 60A), 
a first pipe  (highlighted in Figs 16 and 18 above) which passes through the first heat exchanger to a location downstream of the first heat exchanger (Figs 16, 18), and 
a fuel pipe (from 22, through 60 or 60A-B, to 90) fluidically connected between the fuel tank and the combustion chamber of the engine and passes through the first heat exchanger (Figs 16, 18).
Kupiszewski does not teach the location downstream comprising devices to be heated; a second air intake configured to draw, from the high-pressure compressor, air at a second pressure different from the first pressure; and wherein, upstream of the first heat exchanger, the first pipe is divided into two sub-pipes, one of which is fluidically connected to the first air intake and the other of which is fluidically connected to the second air intake,
However, Staubach teaches an aircraft (Title, 20, 220) comprising: 
an engine (Title, 21, 120) having a high-pressure compressor (30) with multiple compression stages (Figs 2-3) and a combustion chamber (34), 
a fuel tank (70; [0051]; shared feature of Figs 1-3), 
a device to be heated (cabin, 80), 
a first air intake (40) configured to draw, from the high-pressure compressor, air at a low pressure or at an intermediate pressure (relative to air at 104), and 
a second air intake (104) configured to draw, from the high-pressure compressor, air at a high pressure (relative to air at 40), 
a first heat exchanger (72), 
a first pipe (from 74 through 72) which passes through the first heat exchanger and feeds the device to be heated downstream of the first heat exchanger (Figs 2-3), 
wherein, upstream of the first heat exchanger, the first pipe is divided into two sub-pipes (one at 109 and one at 106), one of which is fluidically connected to the first air intake and the other of which is fluidically connected to the second air intake (Figs 2-3), and 
a fuel pipe (from 70, through 72, to 34) fluidically connected between the fuel tank and the combustion chamber of the engine and passes through the first heat exchanger (Figs 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kupiszewski to use the dual air intakes and heat the cabin with the bled air as taught by Staubach in order to facilitate operation over a wide range of operating conditions (Staubach, [0051]) and make use of the bled air before dumping overboard as waste (Staubach, [0041-44], Fig 3) since cabin air is always required (Staubach, [0004], [0054-55]).
Kupiszewski in view of Staubach does not teach multiple devices to be heated (i.e. at least one device in addition to the cabin). 
However, Kamath teaches how air supplied to the cabin (A/C ECS, Fig 8) is also suitable for heating other devices such as Nacelle and Wing Anti-Ice devices (Fig 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the air for the cabin of Kupiszewski in view of Staubach for wing and nacelle anti-icing as taught by Kamath, in order to provide modulation capability to improve energy recovery and/or control of component and/or fluid temperatures through various operating conditions in different flight phases and aircraft load conditions for environmental control systems, anti-icing, and/or electrical systems (Kamath, [0081, 89]).
Regarding claim 2, Kupiszewski in view of Staubach and Kamath teaches all the limitations of the claimed invention as discussed above. Kupiszewski further teaches, downstream of the first exchanger (60a, Fig 18), a second heat exchanger (60b) through which passes the fuel pipe (Fig 18) and a first oil circuit that draws oil from the engine and reinjects this oil into the engine after the oil has passed through the second heat exchanger (Fig 18 shows exhaust air passing through the second heat exchanger, however, [0036, 43, and 84] teach other heat sources for the vaporizer 60/60b include lubricating oil in the engine, which is a closed loop fluid circuit on aircraft).
Regarding claim 4, Kupiszewski in view of Staubach and Kamath teaches all the limitations of the claimed invention as discussed above. Kupiszewski further teaches the system may include the first heat exchanger (60A) and a fourth heat exchanger (60B; fourth heat exchanger interpreted as a heat exchanger other than the first heat exchanger, under 112b discussion above) that uses fuel to cool exhaust (Fig 18); 

    PNG
    media_image3.png
    942
    1236
    media_image3.png
    Greyscale

a nacelle (Fig 10 above) which surrounds the engine and through which circulates an air flow (exhaust; Figs 8-12B), a third circuit in which a heat-transfer fluid circulates, and wherein said third circuit circulates in the nacelle and through the fourth heat exchanger to heat the fuel  ([0043] teaches that an intermediate fluid may be used between the fuel and the heat source, i.e. exhaust, such that the third circuit of heat-transfer fluid flows through the nacelle at 500, and transfers heat to the fuel at 60B).
Regarding claim 5, Kupiszewski in view of Staubach and Kamath teaches all the limitations of the claimed invention as discussed above. Kupiszewski further teaches a modification of the vaporizer (60) as two heat exchangers in parallel (Fig 17A) such that the first heat exchanger (is one of 702, 704), and the aircraft has a diversion pipe (through the other of 702, 704) fluidically connected on the fuel pipe (at 706) upstream of said first heat exchanger (Fig 17A) and a regulating valve (706) that is commanded to open and close and is installed on both said diversion pipe and said fuel pipe (706; Fig 17A).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupiszewski in view of Staubach and Kamath, and further in view of Blumrich 10823068.
Regarding claim 3, Kupiszewski in view of Staubach and Kamath teaches all the limitations of the claimed invention as discussed above. Kupiszewski further teaches a third heat exchanger (60b; third heat exchanger interpreted as a heat exchanger other than the first heat exchanger, under 112b discussion above) through which passes the fuel pipe (Fig 18) and a second oil circuit (interpreted as any oil circuit since there is no first oil circuit claimed, see 112b discussion above) that draws oil from the engine and reinjects this oil into the engine after the oil has passed through the third heat exchanger (Fig 18 shows exhaust air passing through the second heat exchanger, however, [0036, 43, and 84] teach other heat sources for the vaporizer 60/60b include lubricating oil in the engine, which is a closed loop fluid circuit on aircraft).
Kupiszewski in view of Staubach and Kamath does not teach the oil being drawn and reinjected to an electric generator, rather than the engine. 
However, Blumrich teaches a gas turbine engine (4) that drives a generator (45) in order to generate electric current (Col.7 ll.9-14), and the engine oil system being combined with the generator oil system to be cooled by a single heat exchanger (1; Col.6 ll.11-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the engine oil cooler of Kupiszewski in view of Staubach and Kamath to also cool a generator as taught by Blumrich, in order to generate electrical current for the aircraft via the generator while still providing sufficient cooling to the generator using the oil system (Blumrich, Col.6 ll.11-19, Col.7 ll.9-14).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741